Citation Nr: 0402152	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  99-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
the provisions of Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran retired from the military in April 1981, after 
serving on active duty for 22 years, 6 months, and 4 days.  
His original enlistment appears to have been in 1958.  He 
died in September 1997.  The appellant is his widow.  She 
appealed to the Board of Veterans' Appeals (Board) from a 
March 1998 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied her claims for service connection for the cause of his 
death and for dependents' educational assistance under the 
provisions of Chapter 35 of the United States Code (U.S.C.).  

The Board remanded this matter in February 2001.  It has been 
returned to the Board for further appellate review.  


REMAND


The certificate of death indicates that the veteran died in 
September 1997 at the age of 59 years as a result of 
respiratory arrest and circulatory collapse, due to or as a 
consequence of metastatic hepatocellular carcinoma.  Coronary 
heart disease was listed as another significant condition 
contributing to death but not resulting in the underlying 
cause.  

The service medical records show that the veteran was seen 
for respiratory disorders.  The November 1980 Report Of 
Medical Examination, at retirement, included in the summary 
of defects and diagnoses section decreased FVC-mild 
restrictive disease; decreased maximum breathing capacity-
reduced respiratory reserve, minimal obstructive disease; and 
defects secondary to smoking.  The notes section indicated 
that the veteran's significant or interval history included 
hypertension, one episode, treated with medication in 1957, 
with no recurrence.  

Elsewhere in the service medical records an EKG in March 1978 
showed nonspecific ST-T wave changes, and an April 1962 
examination showed bilateral arteriolar tortuousity in the 
eyes.

In June 1998 a private physician opined that the veteran's 
death was due to the presence of a rapidly advancing 
hepatocellular carcinoma, which had spread to the chest 
cavity causing malignant pleural effusion.  The veteran did 
have heart disease; however, that did not cause the final 
event.  

In light of these facts, additional development is deemed 
necessary.  

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The claims folder, including the 
service medical records, is to be 
referred to appropriate VA physician(s) 
for review.  The VA physician(s) is/are 
requested to render the following 
opinions: 

a.  Whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the decreased FVC-mild 
restrictive disease, decreased maximum 
breathing capacity-reduced respiratory 
reserve, and minimal obstructive disease 
noted on the veteran's retirement 
examination were early manifestations of 
respiratory disease which contributed 
substantially or materially to cause 
death; combined to cause death; aided or 
lent assistance to the production of 
death; resulted in debilitating effects 
and general impairment of health to an 
extent that would render the veteran 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death; or was of such 
severity as to have a material influence 
in accelerating death?   

b.  Whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the cardiac or vascular 
abnormalities reported in service were 
early manifestations of cardiovascular 
disease which contributed substantially 
or materially to cause death; combined to 
cause death; aided or lent assistance to 
the production of death; resulted in 
debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death; or was of such severity as to have 
a material influence in accelerating 
death

c.  A complete rational for any opinion 
expressed should be include in the 
examiners' reports.  The VA respiratory 
and cardiovascular specialists are 
requested to indicate in their reports 
that the entire claims folder has been 
reviewed.

2.  Following completion of the above, 
the RO must review the claims file and 
ensure that the requested development has 
been completed in full.  If it is 
incomplete, appropriate corrective action 
is to be implemented.  

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.   
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




